FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

IN THE MATTER OF: SUNNYSLOPE          No. 12-17241
HOUSING LIMITED PARTNERSHIP,
                         Debtor,         D.C. No.
                                      2:11-cv-02579-
                                           HRH
FIRST SOUTHERN NATIONAL BANK,
               Plaintiff-Appellant,

                v.

SUNNYSLOPE HOUSING LIMITED
PARTNERSHIP,
             Defendant-Appellee.



IN THE MATTER OF: SUNNYSLOPE          No. 12-17327
HOUSING LIMITED PARTNERSHIP,
                         Debtor,         D.C. No.
                                      2:11-cv-02579-
                                           HRH
SUNNYSLOPE HOUSING LIMITED
PARTNERSHIP,
              Plaintiff-Appellant,

                v.

FIRST SOUTHERN NATIONAL BANK,
              Defendant-Appellee.
2      IN THE MATTER OF SUNNYSLOPE HOUSING

IN THE MATTER OF: SUNNYSLOPE            No. 13-16164
HOUSING LIMITED PARTNERSHIP,
                         Debtor,           D.C. No.
                                        2:12-cv-02700-
                                             HRH
FIRST SOUTHERN NATIONAL BANK,
               Plaintiff-Appellant,

                v.

SUNNYSLOPE HOUSING LP,
             Defendant-Appellee.



IN THE MATTER OF: SUNNYSLOPE            No. 13-16180
HOUSING LIMITED PARTNERSHIP,
                         Debtor,           D.C. No.
                                        2:12-cv-02700-
                                             HRH
SUNNYSLOPE HOUSING LP,
              Plaintiff-Appellant,
                                           ORDER
                v.

FIRST SOUTHERN NATIONAL BANK,
              Defendant-Appellee.


                 Filed April 21, 2016

       Before: Alex Kozinski, Richard A. Paez,
        and Richard R. Clifton, Circuit Judges.
         IN THE MATTER OF SUNNYSLOPE HOUSING                3

                          ORDER

   The slip opinion filed on April 8, 2016, is hereby
amended as follows:

   1. On page 6 of the slip opinion, line 4, change  to .

   2. On page 11 of the slip opinion, lines 6–7, change
<11 U.S.C. § 1325(a)(5)(B)> to <11 U.S.C. § 1129(b)>.

    3. On page 25 of the slip opinion, lines 1–7, change
 to .

    With these amendments, the petition for panel rehearing
is DENIED as moot. Future petitions for panel rehearing and
rehearing en banc may be filed from this Order.